By the Court.

Lumpkin, J.,
delivering the opinion.
The return of service by the sheriff on a writ cannot be controverted, except for fraud or collusion. Such was the opinion of this court in the case of Tillman vs. Davis, decided during the present term; and notwithstanding the nature of the service in the two cases was different, still, we consider this case fully controlled by that.
Stehhens, J., concurred.
Benning, J., dissenting.
I think the sheriff’s return was traversable — that it was not conclusive on Carmichael. My reasons for this opinion, are the reasons which I had for dissenting from the judgment of this court in Tillman vs. Davis, decided at the present term. Therefore, I shall not repeat them here, but merely refer to them there.